DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (Group II: claims 10-20, drawn to determining a depth at which the tubular string is stuck within the wellbore, classified in E21B47/09), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/22.

Information Disclosure Statement
The IDS filed on 05/06/19, 07/29/20, 12/08/20, 03/30/21, and 06/04/21 have been considered.

Drawings
The drawings filed on 01/15/19 are accepted.

Examiner’s Note - 35 USC § 101
Claims 1-9 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. For argument’s sake, even if the claims did recite an abstract idea, law of nature, or natural phenomenon, the claims also recite additional elements that integrate the judicial exception into a practical application.
For example, claim 1 applies any potential judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), which in this case, would be a video camera used to capture a first image and a second image of a mark on a tubular.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban et al (WO 2017132297 A2) in view of Kruspe et al (US PgPub 20150345261 A1).

With respect to claim 1, Orban et al discloses:
A method (paragraph 0007 discloses, “The present disclosure introduces a method …”)
operating a video camera (suggested by paragraph 0079, which states, “The sensor 360 may be or comprise an optical distance measurement device, such as a digital image camera …” The claimed digital image camera suggests a variety of types of digital image cameras, which include video cameras.) to capture:
 while the first tubular is engaged by a top drive (figure 1; paragraph 0028 states, “A top drive 116 may be suspended from the mast 114 and mechanically coupled to the drill string 106) and a second tubular coupled with the first tubular is engaged by slips of a drilling rig comprising the top drive (figure 1; paragraphs 0034-0035 state, “A reciprocating slip system 180 may be located on and/or in the rig floor 112 such that the drill string 106 extends through the reciprocating slip 180. The reciprocating slip 180 may be in an open position to permit advancement of the drill string 106 through the reciprocating slip 180, and the reciprocating slip 180 may be in a closed position to clamp the drill string 106 to prevent advancement of the drill string 106.” Note from figure 1 that drill string 106 comprises multiple tubulars based on definition discussed in paragraph 00163, “The tubular may be a single joint of drill pipe.” Figure 1 shows a drill string with multiple joint sections, one joint section supported by the top drive 116 and another joint section supported by the reciprocating slip 180.)
while the first tubular remains engaged by the top drive and the second tubular is not engaged by the slips (figure 1; paragraphs 0034-0035; paragraph 0034 discusses both opening and closing of reciprocating slip 180.)
determining an amount of stretch of the first tubular (paragraph 0093 states, “For example, the length 323 of the tubular 320 (or length 353 of a stand 340) may be monitored before and after pick-up of the tubular string out of slips 180 and compared to determine the difference in length 323 (i.e., stretch or strain) before and after pick-up.”); operating a processing system comprising a processor and a memory storing computer program code (paragraph 0097 discloses processing device 510, processor 512, and memory 514)
With respect to claim 1, Orban et al differs from the claimed invention in that it does not explicitly disclose: 
a first image of a mark located on a first tubular
a second image of the mark
determining a change in position of the mark among the first and second images, wherein determining the mark position change among the first and second images
With respect to claim 1, Kruspe et al discloses:
a first image of a mark located on a first tubular (figure 2, reference 16; paragraph 0014 states, “In order to accurately measure a displacement of the drill string, the drill string may include one or more reference marks 16. One reference mark 16 for example may include a horizontal line and a vertical line where the horizontal line may be used to enhance indication of axial displacement and the vertical line may be used to enhance indication of rotational or lateral displacement.”; Please note that Kruspe et al also discloses a video camera for capturing the mark (see paragraphs 0014 and 0016).)
a second image of the mark (paragraph 0014; the second image of the mark results from capturing the mark after displacement)
determining a change in position of the mark among the first and second images (paragraph 0014; change in position of the mark results from displacement), wherein determining the mark position change among the first and second images (paragraphs 0014-0016)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kruspe et al into the invention of Orban et al. The motivation for the skilled artisan in doing so is to gain the benefit of making calculations based on a simple metric, such as the displacement/position change of a mark.

With respect to claim 2, Orban et al, as modified, discloses:
wherein determining the mark position change among the first and second images comprises determining a quantity of video pixels interposing respective first and second positions of the mark in the first and second images (obvious in view of combination; paragraph 0079 of Orban et al states, “The camera may be aimed at the marker 364, which may contain a plurality of pixels or other images thereon. The camera may be utilized to determine the distance 353, for example, based on a count of the pixels occupied by the marker 364 in the digital image captured by the camera.”; paragraph 0017 of Kruspe et al states, “labeling (each pixel is labeled …) …”; defining position change in the context of video pixels is obvious)

With respect to claim 3, Orban et al, as modified, discloses:
wherein determining the stretch amount is based on the determined quantity of video pixels and a predetermined relationship (obvious in view of pixel teachings of Orban et al and Kruspe, as discussed in claim 2 above)

With respect to claim 4, Orban et al, as modified, discloses:
further comprising converting the determined quantity of video pixels to a physical measurement to determine the stretch amount based on a relationship between: the determined quantity of pixels; a radial distance of the first tubular from the video camera; and a focal length of the video camera (obvious in view of combination; Orban et al paragraph 0079 states, “The camera may be utilized to determine the distance 352, for example, based on a count of the pixels …”; the radial distance of the first tubular from the video camera and the focal length of the video camera are inherent properties that will naturally form some sort of relationship with the quantity of pixels, even if they merely serve as static variables. The fact that Orban et al discloses distance based on pixel count (i.e. modifying one dynamic variable (distance) based on another dynamic variable (pixel count) renders the claimed invention obvious. Radial distance and focal length do not also need to be dynamic variables.)

With respect to claim 5, Orban et al, as modified, discloses:
operating the video camera to capture additional images of additional marks on additional tubulars as each additional tubular is added to a string of tubulars comprising the first and second tubulars (obvious in view of combination; figure 1 of Kruspe et al shows multiple reference marks 16, each positioned of separate tubulars)
determining an amount of stretch of each additional tubular by determining a change in position of the additional mark among the first and second images of that additional tubular (obvious in view of combination; Orban et al teaches multiple tubulars and stretch (see above); Kruspe et al teaches multiple reference marks formed on multiple tubulars.)
determining an amount of stretch of the string of tubulars based on the determined amount of stretch of each individual tubular (obvious in view of combination; if the amount of stretch of each individual tubular is known, the determining an amount of stretch of the entire string is an obvious mathematical calculation)

With respect to claim 6, Orban et al, as modified, discloses:
wherein the mark is or comprises a physical feature of the first tubular (Kruspe et al paragraph 0014 discloses that the reference mark may include lines, which is a physical feature of the tubular)

With respect to claim 7, Orban et al, as modified, discloses:
wherein the mark is or comprises a visual feature that is painted on an outer surface of the first tubular (obvious in view of combination; paragraph 0014 of discloses reference marks 16 on the tubular; various methods of forming a mark on a medium are well-known, including painting, etching, and affixing; official notice is taken; such techniques have been known to artists for more than a hundred years)

With respect to claim 8, Orban et al, as modified, discloses:
wherein the mark is or comprises a visual feature that is etched on an outer surface of the first tubular (obvious in view of combination; paragraph 0014 of discloses reference marks 16 on the tubular; various methods of forming a mark on a medium are well-known, including painting, etching, and affixing; official notice is taken; such techniques have been known to artists for more than a hundred years)

With respect to claim 9, Orban et al, as modified, discloses:
wherein the mark is or comprises a visual feature that is affixed to an outer surface of the first tubular (obvious in view of combination; paragraph 0014 of discloses reference marks 16 on the tubular; various methods of forming a mark on a medium are well-known, including painting, etching, and affixing; official notice is taken; such techniques have been known to artists for more than a hundred years)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orban et al (US Pat 11131540) discloses a tubular measurement.
Ellis et al (US PgPub 20130275100) discloses wellsite control employing three-dimensional imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/07/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        05/11/2022